Citation Nr: 1826776	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-31 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for left leg amputation, including as secondary to the service-connected vestibular disorder with ear wax disability. 

2.  Entitlement to special monthly compensation (SMC) based on anatomical loss.

3.  Entitlement to a rating in excess of 10 percent for vestibular disorder.  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty in from March 1973 to March 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In May 2016, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to an increased rating for a vestibular disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left leg amputation is not related to service and is not due to or aggravated by the service-connected vestibular disability. 

2.  The Veteran has not suffered an anatomical loss due to a service-connected disability.  






CONCLUSIONS OF LAW

1.  The Veteran's left leg amputation was not incurred in active military service, and is not secondary to a service-connected disability.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for SMC based on anatomical loss have not been met.  38 U.S.C. § 1114 (k), 5107 (2012); 38 C.F.R. § 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).    Need to address 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  Service Connection

The Veteran does not contend and the evidence does not suggest that his left leg amputation arose in or is related to service.  Thus, service connection on a direct basis is not warranted.  Rather, the Veteran contends that service connection for a leg amputation is warranted as secondary to his service-connection vestibular disability.  Specifically, the Veteran contends that his vestibular disability caused him to fall and discharge his weapon into his left leg.  

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2017).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

VA treatment records from April 2009 indicate that the Veteran complained of symptoms of dizziness, worse after he has his ears cleaned of cerumen build up.  

An October 2010 police report indicates that the detective arrived after the Veteran's hunting accident and the Veteran's brother, who was the only other witness, gave him an account of what happened prior to the accidental shooting.  The Veteran's brother told the detective that the Veteran was walking ahead of him wading through a stream when he tripped over a rock and fell forward causing the 20 gauge double barrel shotgun he was carrying to discharge and strike him in the lower left leg.  

At a January 2011 Board hearing for issues not currently before the Board, the Veteran testified that while hunting in October 2010 with his brother, he fell and his gun went off and the bullet hit him in the leg.  He questioned why he fell since he was on a road walking with nothing around him.  He couldn't state for certain that he experienced dizziness prior to falling.  

In an April 2011 correspondence, the Veteran stated that there were 2 storms that occurred prior to his hunting accident.  He stated that the barometer went from very low to very high pressure and which potentially affected his equilibrium.  He stated he went hunting on a Sunday morning with his brother and all he can remember was falling but not what precipitated the fall.  He concluded that he felt his vertigo was part of the hunting accident due to the pressure changes which impacted his vestibular disability.  

A November 2011 VA neurology treatment note indicates that the Veteran has a history of episodic vertigo since the 1970s and that he had an attack, shot his left leg and had to undergo left below the knee amputation.  

A September 2014 statement from the Veteran's brother indicates that on the day of the hunting accident, he was walking behind his brother on a slight incline and he observed his brother slip and fall forward.  He stated that as the Veteran fell, his gun turned sideways and discharged with one of the shells hitting the Veteran's left leg.  

On an August 2012 Lyons Balance Center form, the Veteran endorses symptoms of dizzy spells which last from hours to days and which are triggered from looking up, down, bending over, head movement, etc.  He also endorsed falling when dizzy.

At the May 2016 Board hearing on the current issues, the Veteran testified that his brother drove them to the area where they were hunting and he wasn't feeling well on the drive up.  He said his stomach was bothering him and he was looking forward to the exercise and fresh air.  He further testified that he could not remember much about the moments right before he fell.  He said he only remembers that he had a sensation of tipping over and the next thing he knew, he was on the ground.  He also testified that the symptoms he was experiencing that day were consistent with the episodes he experiences when he has bouts of dizziness.  He testified that it starts off with an upset stomach and "from there, it's all downhill."  

The Board finds that the issue of whether the Veteran's vestibular disability caused his hunting accident is a factual question (i.e. whether causality is demonstrated factually).  There is no competent evidence that indicates that the Veteran's service-connected disability caused him to fall and discharge his weapon.  The Board has considered the Veteran's testimony, the Veteran's brother's testimony, police report and VA treatment records which essentially document the Veteran's accounts of the October 2010 hunting accident. 

As the Veteran' representative pointed out in his brief, there are conflicting accounts on what happened the day of the accident.  However, the Board credits the October 2010 police report which indicates that the Veteran's brother reported to the detective that the Veteran tripped on a rock and fell.  This statement is particularly probative because it was taken within minutes of the incident occurring and was provided in an effort to get the Veteran help.  It is therefore reasonable to infer that the Veteran's brother would have provided accurate and truthful information regarding what happened.  The Veteran's accounts of what happened have varied from him not remembering what happened to him to being certain that his dizziness caused the fall.  The Board assigns minimal probative value to the Veteran's accounts.  Although he is competent to attest to how he felt and what precipitated the accident, he himself has admitted that it is unclear what happened.  

There is evidence that the Veteran suffered from symptoms of dizziness prior to the accident, but there is no competent evidence that those symptoms are what caused his fall that day.  In fact, the most probative evidence points to the fact that the Veteran unfortunately tripped on a rock and fell.  The Board notes that the Veteran's July 2013 Notice of Disagreement challenges the fact that the VA did not obtain a medical opinion regarding the association between the Veteran's service-connected vestibular disability and his hunting accident.  However, the Board finds that a medical examination is not necessary.  In that regard, as the Board pointed out, the issue is whether the Veteran actually experienced dizziness on the day in question where he fell and discharged his weapon.  A medical professional would not be able to provide an opinion as to whether the Veteran actually experienced dizziness at a specific time.  Rather, the lay statements provided by the Veteran's brother, who was present and observed the Veteran before the fall go a long way in helping the Board make the factual determination regarding causality.  

In sum, the weight of the competent and probative evidence demonstrates that a service-connected disability did not cause the Veteran's accident and subsequent left leg amputation.  As the preponderance of the evidence is against the claim, it must be denied.  


III.  SMC

SMC is available for Veterans who as the result of a service-connected disability have suffered the anatomical loss or loss of use of one foot.  38 U.S.C. § 1114(k); 38 C.F.R. § 3.350.  

The Veteran contends that he is entitled to SMC based on anatomical loss due to the above referenced theory that his service-connected vestibular disorder caused him to fall and discharge his weapon and ultimately shoot himself in the leg and undergo below the knee amputation.  However, the Board has found that the Veteran is not entitled to the underlying claim for entitlement to service connection for left leg amputation, it follows that he too is not entitled to SMC based on the same denied disability.  


ORDER

Entitlement to service connection for left leg amputation, including as secondary to the service-connected vestibular disorder with ear wax disability is denied.  

Entitlement to special monthly compensation based on anatomical loss is denied.  


REMAND

The Veteran was last afforded an ear conditions VA examination in November 2012.  A May 2016 correspondence from the Veteran's previous representative, indicates that the November 2012 examination may not adequately reflect the severity of the Veteran's vestibular disability.  In that regard, the representative states that the Veteran's current 10 percent rating is based on symptoms of "occasional dizziness;" however, there is evidence that the Veteran suffers from occasional staggering as well and is therefore entitled to at least a 30 percent rating.  At the Board hearing, the Veteran and his representative also testified that the Veteran has been diagnosed with positional vertigo.  As it appears that the November 2012 2012 VA examination may not reflect the current severity of the Veteran's vestibular disability, the Board finds that a remand is necessary to afford the Veteran an examination which notes all current symptomology.  

There are private treatment records from Ear, Nose& Throat of New Jersey which indicate that in August 2013, the Veteran was seen for a "Recheck of vertigo."  As there may be outstanding records relevant to the Veteran's claims, the Board finds that a remand is necessary to obtain such records.  On remand, the Veteran should complete an up to date VA Form 21-4142, Authorization and Consent to Release Information.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of any private treatment records from ENT of New Jersey, as well as any other records, not already of record, that are relevant to his claim.  

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  

2.  Then, schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected vestibular disability.  The electronic claims folder and a copy of this remand must be made available to the examiner for review prior to examination.

3.  Readjudicate the Veteran's claim after ensuring that any other appropriate development is complete.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


